Citation Nr: 1825027	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In June 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  

In June 2015 and September 2017, the Board remanded the service connection claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC continued to deny the service connection claim on appeal (as reflected in the October 2015 and January 2018 supplemental SOC (SSOCs)) and returned that matter to the Board for further consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.
2.  Although the Veteran has current bilateral hearing loss disability for VA purposes, and his assertions of in-service noise exposure are deemed credible and consistent with the circumstances of his service, his disability was first demonstrated many years after service; and there is no competent, credible and probative evidence to support a finding that there exists a medical relationship between current bilateral hearing loss disability and his military service, to include alleged noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a January 2012 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the current claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was awarded-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As the March 2012 rating decision reflects the RO's initial adjudication of this claim for service connection after the issuance of the January 2012 letter, this letter meets the VCAA's content and timing of notice requirements.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, and reports of VA examination and opinion.  Also of record and considered in connection with the claim is the transcript of the April 2015 Board hearing, along with various written statements from the Veteran and his representative.  The Board finds that no further action to develop the claim herein decided, prior to appellate consideration, is required.
As for the April 2015 Board hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issue on appeal.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and etiology of his hearing loss.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's June 2015 and September 2017 remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's June 2015 and September 2017 remands, pertinent to the claim for service connection herein decided, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and to schedule the Veteran for an audiological examination and obtain a medical opinion.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran requesting information concerning outstanding private (non-VA) record; no additional records or authorization to enable VA to obtain any such records was received in response.  In September 2015 a VA audiology examination was conducted and in December 2017 a VA medical opinion was obtained.  After the receipt of additional evidence, the AOJ again adjudicated the claim, as directed, followed by a period for response before the claim was returned to the Board.  

Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran claims that his bilateral hearing loss is due to acoustic trauma that he sustained during his military service.  See, e.g., Board hearing transcript dated in April 2015.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish service connection on a direct basis, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385. 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from service, then it is presumed to have been incurred during service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system, and therefore a chronic disease subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.   

However, the use of continuity of symptoms to establish service connection (in lieu of a medical opinion).  is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the evidence of record, the Veteran contends that his bilateral hearing loss is related to his military service.  Specifically, he asserts that during service, his military duties included office work and rifle chaser; he also indicates that he frequently fired weapons.  See VA examination report dated in March 2013.  Furthermore, during the April 2015 Board hearing, the Veteran explained that his hearing loss began while on emergency leave from recruit training in 1974.  He stated that he flew home aboard an Air Force C-130, and was not given proper ear protection during the flight.  The Board notes that service connection was established for tinnitus in an August 2013 rating action, based on this reported service-related incident.

The Veteran's DD-214 Form shows that his military occupational specialty (MOS) was an administrative and personnel clerk.  He was awarded a rifle sharpshooter badge and a pistol marksman badge.

Service treatment records document no complaints of diminished hearing of the ears, and reflect that hearing during service and at separation was within normal limits (as reflected in audiograms).  

Post service, in a January 2008 VA audiology note, the treatment provider noted that the Veteran was last evaluated for diminished hearing in March 2004 and during that time he was issued hearing aids.  

In an August 2009 VA treatment record, the treatment provider noted that the Veteran's audio results revealed "borderline normal/mild hearing loss thru 2KHz, sloping to a severe HF hearing loss 3-8KHz."

A December 2010 VA treatment record reflects that the Veteran's hearing loss was "eligible for VA-issued hearing aids. "

In February 2012, the Veteran was afforded a VA examination.  The examiner indicated that test results were found to be invalid for rating purposes.  The examiner interviewed the Veteran, reviewed the claims file, and opined that it was not at least as likely as not that hearing loss was caused by or the result of military service.  The examiner explained that hearing sensitivity was within normal limits on discharge from military service.  Also referenced as supporting rationale was an Institute of Medicine's report, "Noise and Military Service: Implications for Hearing loss and Tinnitus", stating that the committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss an earlier noise exposure is extremely unlikely.

In March 2013, the Veteran was afforded a VA examination.  The VA examiner noted that testing results revealed bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner opined that it was not at least as likely as not that hearing loss was caused by or the result of military service.  The examiner noted that an enlistment audiogram revealed normal hearing bilaterally and that a separation examination report also showed normal thresholds bilaterally. 

In September 2015, the Veteran was afforded a VA examination.  The examiner did not provide an opinion as to whether the Veteran's hearing loss was related to his military service.  The VA examiner indicated that the Veteran's pure tone thresholds, in decibels, could not be tested because the Veteran's responses were inconsistent and unreliable.  The examiner explained that the Veteran's results were indicative of inorganic or exaggerated hearing loss.  

In a December 2017 VA opinion, a VA audiologist indicated that he had  reviewed the claims file and then opined that is less likely than not that the Veteran's bilateral hearing loss is related to his military service.  The examiner reasoned that there was normal hearing at both entrance and separation exams.  Furthermore, the examiner stated that with respect to hearing loss, the Institute of Medicine concluded that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The examiner concluded that, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there is no reasonable basis for delayed-onset hearing loss.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral hearing loss is not warranted.

First, the evidence of record-specifically, the testing results-establish hearing loss in both ears to an extent recognized as a disability for VA purposes.  See VA examination report dated in March 2013.

Second, with respect to in-service injury, the Veteran's service records include information consistent with his assertions of in-service noise exposure, as his DD-214 Form reflects that he was awarded a rifle sharpshooter badge and a pistol marksman badge.  Thus, his assertions of in-service noise exposure are consistent with the circumstances of his service.  See 38 U.S.C. § 1154.  As the  

Notwithstanding the Board's findings as to current disability and in-service injury, the record does not present a reasonably sound basis for attributing the Veteran's current bilateral hearing loss, first shown many years after service, to his in-service noise exposure.

To that extent, service treatment records reflect no complaints of diminished hearing of the ears, and reveal that hearing during service and at separation was within normal limit.  Thus, bilateral hearing loss disability was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post service, the first documented evidence of any bilateral hearing loss is reflected in the March 2013 VA examination report.  However, the Board notes that in the January 2008 VA treatment record, the treatment provider noted that the Veteran sought treatment for his diminished hearing in March 2004.  To this end, there is no indication whether the Veteran had hearing loss in both ears to an extent recognized as a disability for VA purposes in March 2004.  Regardless of whether hearing loss disability was first demonstrated in March 2004 or March 2013, however, such time periods are well beyond the one-year period for establishing service connection for hearing loss as a chronic disease, on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As for continuity of symptoms since service, the Board notes that the Veteran has asserted that he has experienced hearing problems since service; however, his STRs document no complaints of diminished heating.  Moreover, VA treatment records reflect that the Veteran first sought treatment for his diminished hearing in March 2004, and he did not file a service connection claim for hearing loss until January 2012.  These facts tend to undermine the credibility of the Veteran's current  assertions-advanced in connection with the current claim for monetary benefits- with regard to experiencing continuity of symptoms of diminished hearing since service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Furthermore, there is no etiology opinion whatsoever that supports a finding to that there exists a medical nexus between current hearing loss and service-specifically, noise exposure therein.  Rather, to the extent that competent professionals have rendered opinions in this regard, such opinions are adverse to the claim.

In particular, the record includes February 2012 and the December 2017 VA opinions that the Veteran's bilateral hearing loss is not related to his military service.  The Board finds that these opinions, each rendered by a competent professional, are probative, as they were based on a review of the Veteran's claims file, each opinion provider stated rationale that was consistent with the evidence of record, and both referenced medical literature in support of their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, the December 2017 audiologist, in particular, considered the entirety of the record-to include Veteran's documented assertions as to experiencing continuous symptoms of diminished hearing since service-and still rendered an opinion that weighs against the claim.   

Thus, competent, probative etiology opinions of record indicate that there exists no medical nexus between current hearing loss disability and service, and neither the Veteran nor his representative has presented or identified any contrary, competent opinion-i.e., one that actually establishes a medical nexus between current the current   disability and service-despite being given opportunities to do so,.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some limited medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau , 492 F.3d at 1377, n.4 (providing that lay persons are not competent to diagnose cancer).  As  neither the Veteran nor his representative is  shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion  on the medical matter upon which this claim turns.  

In short, as the lay assertions of medical nexus do not constitute competent evidence on this point, they have no probative value.  As such, the Veteran can neither support his claim, nor counter the probative etiology opinions of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


